Citation Nr: 1829122	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  12-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating for a service-connected left knee disability.

2. Entitlement to an increased disability rating for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and wife



ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for bilateral patellofemoral pain syndrome as 10 percent disabling.  The RO issued a rating decision in June 2013 granting the Veteran a separate compensable rating of 10 percent for right knee instability.

In May 2017 the Veteran testified at a videoconference hearing at VA RO in Waco, Texas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased disability ratings for his service-connected bilateral knee disabilities.  

Upon review of the Veteran's claims file, the Board has determined that further development is necessary before the Veteran's claims can be adjudicated.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was last afforded VA examinations of his service-connected disabilities in May 2013.  In an October 2017 informal hearing presentation, the Veteran, through his representative, asserted that his service-connected knee disabilities are more severe than the previous examination indicates and that he is unable to bend or squat without assistance, that walking is painful, and that both of his knees buckle and lock and give out often.

As there is an indication that the disabilities on appeal may have increased in severity, the Board finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist. 38 C.F.R. § 3.159  (c)(4)(i) (2017); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes). 

The Board also notes that the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.
Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Also, as is relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id. 

The May 2013 VA examination does not demonstrate range of motion testing for the Veteran's joints on both active and passive motion.  Therefore, the VA examination is inadequate for evaluation purposes.  Thus, at present, the current medical evidence of record does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for the appropriate joints, including both knees, where range of motion is affected by active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current severity of the Veteran's service-connected right knee disability and left knee disability. The electronic claims file must be made available to the examiner, and the examiner(s) must specify in the examination report that the Veteran's records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must conduct full range of motion studies where appropriate.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and nonweight-bearing.  If any examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Then, after reviewing the Veteran's complaints, testimony, and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. 

Ensure that the examiner provides all information required for rating purposes.

2. Undertake any other development determined to be warranted.

3. After the above development is completed, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




